Citation Nr: 0204819	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-05 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The appellant served on a period of active duty for training 
(ACDUTRA) from July 1976 to November 1976, and additional 
periods of service with the Army National Guard through July 
1982.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In an June 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
psychiatric disorder but denied the issue on the merits.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.

In May 2001, the Veterans Claims Court vacated the Board's 
June 2000 decision and remanded the case for readjudication 
in light of the new statutory requirements.


FINDINGS OF FACT

1.  The Board found that new and material evidence had not 
been submitted to reopen a claim for a psychiatric disorder 
in April 1990.  The Board's decision represents the last 
final disallowance of entitlement to service connection for a 
psychiatric disorder on any basis.  

2.  Thereafter, the veteran filed a claim for entitlement to 
service connection for a nervous disorder on the basis of new 
and material evidence.

3.  A private medical opinion dated in March 1998, and 
supplemented in June 1998, bears directly and substantively 
on the matter under consideration and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  The weight of the medical evidence shows no relationship 
between the appellant's period of ACDUTRA and his current 
psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's April 
1990 decision denying the claim of entitlement to service 
connection for a psychiatric disorder is new and material and 
the claim has been reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A psychiatric disorder was not incurred in or aggravated 
during the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 1153, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that he is entitled to 
service connection for a psychiatric disorder.  As discussed 
in more detail below, the Board concludes that the 
appellant's claim should be reopened.  Nonetheless, after a 
de novo review of all the evidence of record, the Board finds 
that the claim must be denied on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2001).  In order to establish basic eligibility for 
benefits based upon service in the National Guard, the 
appellant must establish that he was "disabled . . . from a 
disease or injury incurred or aggravated in the line of duty 
[in the National Guard]."  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. 415 (1998).  Moreover, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board notes that unappealed rating decisions are 
final with the exception that a claim may be reopened by 
submission of new and material evidence.  However, when an 
appellant seeks to reopen a claim based on new evidence, the 
Board must first determine whether new and material evidence 
has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  In 1998, the United States Court of Appeals for the 
Federal Circuit clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the appellant's claim.

Historically, the appellant filed an initial claim for a 
nervous disorder in November 1986, which was denied by the RO 
in November 1988.  On appeal, the Board denied the veteran's 
claim for service connection for a psychiatric disorder in 
April 1990.  Thereafter, he filed another claim for a 
psychiatric disorder on the basis of new and material 
evidence, which was again denied by the RO in May 1996.  
Several months later, he filed another claim for a 
psychiatric disorder, which the RO considered a new claim, 
and denied by rating decision dated in September 1997.  This 
appeal is before the Board from the appellant's unsuccessful 
attempt to reopen his claim for entitlement to service 
connection for a psychiatric disorder based on additional 
evidence.  

After a review of the evidence, the Board finds that the 
veteran's claims should be reopened.  Of note, a March 1998 
statement (and June 1998 amended statement) from a private 
psychiatrist related that the appellant fell and hit his head 
during a period of ACDUTRA.  The appellant noted multiple 
problems since the fall, including depression.  After a 
physical examination, the private psychiatrist diagnosed 
"organic affective syndrome or mood disorder as if it were a 
major depression due to traumas . . . ."  The June 1998 
report was nearly identical and diagnosed "organic affective 
syndrome like major depressive disorder due to post traumatic 
degenerative disk disease."  In both report, the private 
psychiatrist concluded that the appellant suffered a severe 
trauma to his head while serving on a military base and had 
been getting worse physically and mentally.  Because this 
private medical evidence focuses on the cause of the 
appellant's psychiatric disorder, the Board is of the opinion 
that it bears directly and substantively on the matters under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As such, the claim is reopened.

Having determined that the appellant's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statement of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the appellant's claim for 
entitlement to service connection for a psychiatric disorder 
must fail on the merits.  

First, although the appellant's private psychiatrist opined 
in 1998 that trauma during ACDUTRA caused the appellant's 
current psychiatric disorder, the Board finds that this 
evidence is not supported by the service medical records.  
Specifically, service medical records show treatment for an 
acute upper respiratory infection in August 1976.  It appears 
he was hospitalized for two days and discharged to duty.  
There are no other complaints, treatment, or diagnoses of any 
other medical disorders or indication of a trauma as claimed 
by the appellant.  Further, in a July 1979 physical 
examination, normal clinical evaluations of the veteran's 
head and psychiatric systems were noted, although the 
appellant self-reported nervous troubles in the Report of 
Medical History.  The military physician recorded that the 
appellant complained of nervousness but related that there 
was no diagnosis and no treatment.  

Attempts were made to obtain additional in-service treatment 
records regarding the appellant's claimed injury; however, a 
search of Army National Guard records revealed no records of 
the alleged injury.  Therefore, the Board finds no evidence 
in the service medical records of a trauma to the head as the 
result of a fall in 1976, the necessity of emergency surgical 
intervention, or corresponding treatment as claimed by the 
appellant.  As such, the Board places less probative weight 
on the private psychiatrist's statements based on an 
unconfirmed in-service injury.  A physician's opinion based 
on the appellant's layman account of an illness from many 
years ago, which is otherwise uncorroborated by competent 
medical evidence of record, can be no better than the 
appellant's bare contentions.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).
  
The Board also places less probative weight on the 
appellant's statements regarding an in-service head injury on 
the basis that he also made a nearly identical claim with 
respect to a Workers Compensation claim many years after his 
period of ACDUTRA.  Specifically, in a November 1995 private 
psychiatric note, the appellant maintained that he sustained 
a work-related injury in 1993 when he fell from a company 
vehicle, struck his head on the pavement, and had since 
experienced emotional changes.  At that time, he also 
reported a history of psychiatric treatment at a VA hospital 
in 1976 (not shown on the record) and was diagnosed with 
acute depressive disorder.  However, there was no connection 
made between the appellant's period of ACDUTRA and his 
psychiatric complaints.

The Board is also inclined to place less probative weight on 
the February 1998 statement from the private psychiatrist and 
June 1998 addendum because this history appears to be based 
solely on the statement of the appellant.  It does not appear 
that the private psychiatrist had access to the service 
medical records, nor did he acknowledged the appellant had 
also reported that his head injury was sustained in a work-
related injury many years after his period of ACDUTRA.  The 
Veterans Claims Court has held that the Board is not 
obligated to accept medical opinions premised on the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Accordingly, the Board is 
unable to grant the benefit sought based on the report of a 
private physician, unsupported by actual medical evidence, in 
view of the fact that there is no confirmation of an in-
service injury. 

Moreover, a note from a private surgeon dated in November 
1986 indicates that the appellant had been receiving 
treatment for many disorders, including emotional 
instability, headaches, dizziness, insomnia, anorexia, 
polydypsia, polyuria, sweating, palpitations, constipation, 
over smoking, drinking too much coffee, and diminished libido 
since October 1984.  This dates the appellant's psychiatric 
complaints to some six years after his period of ACDUTRA.  
The Board finds that this six year gap is too remote in time, 
without more, to support a claim for service connection.  
Other private medical records show treatment for back pain, 
profuse sweating, tonsillitis, fever, dizziness, mental 
condition, insomnia, hyperactivity, headaches, and right foot 
nodule, although the Board notes that the translator was 
unable to read many of the documents because they were 
illegible.

Further, in a January 1988 VA psychiatric examination and 
February 1988 VA psychological testing, the appellant was 
noted to be a poor and unreliable historian.  He reported a 
history of in-service surgery on his forehead but he could 
not recall the reason.  He complained of various disorders 
since that time, including psychiatric problems.  After a 
mental status examination and testing, the diagnosis was 
schizophrenia.  However, neither the VA physician nor the 
test administrator indicated a connection between the 
appellant's claimed in-service surgery and his psychiatric 
disorder.

The Board is also persuaded by an October 1998 VA mental 
disorders examination undertaken by a board of two 
psychiatrists specifically to address the appellant's claim.  
Of note, the VA psychiatrists indicated that they had 
reviewed the claims file, all previous reports, private 
treatment records, the 1988 VA examination and psychological 
testing results, and interviewed the appellant.  They noted 
that the appellant had never been hospitalized for any 
psychiatric reason and were uncertain whether he received 
regular psychiatric care.  They reviewed the March 1998 and 
June 1998 reports from the appellant's private psychiatrist 
and found them essentially the same except for a diagnosis in 
Spanish in the March 1998 report and in English in the June 
1998 report, an Axis II diagnosis which does not appear in 
the June 1998 report, and a different Axis III diagnosis in 
each report.

After a mental status examination, the VA psychiatrists noted 
that there was no evidence to support a finding that the 
appellant's psychiatric disorder was related to his period of 
ACDUTRA.  The psychiatrists stressed that the appellant 
sustained the claimed injury in 1976 but remained in the 
National Guard until 1982 and was not discharged due to any 
medical or psychiatric problems.  They noted that there was 
no evidence that the claimed in-service trauma was severe or 
caused any loss of consciousness or brain trauma as evidence 
by 1988 skull X-rays, which were negative for bones lesions 
or any evidence of brain surgery.  They surmised that the 
appellant may have suffered some laceration of the head or a 
hematoma that may have been evacuated.  The final diagnoses 
included depression, not otherwise specified, and dependent 
personality disorder.  Because it addressed the issue 
directly on appeal and was conducted by two psychiatrists, 
the Board assigns significant probative weight to this 
medical opinion.

The Board has also considered the statements and sworn 
testimony of the appellant.  Specifically, in a June 1998 
hearing, he testified that he injured his head while at Fort 
Bragg and had to undergo emergency surgery.  He reported that 
he then began to experience nervous problems and no longer 
took part in training and failed to report for duty.  He was 
discharged in 1982 and indicated that he had had problems 
since.  He related that he was unable to work due to his 
problems and blamed everything on the in-service injury.  He 
could not recall many details of the accident but reported 
that he was hit by a military jeep, eventually taken to the 
barracks, and then taken to the hospital the following day.  
He did not believe that a report of the incident had ever 
been made.  He noted that he wore a bandage on his head for 
two to three months but received no follow-up treatment from 
VA.  His personal attempts to obtain additional service 
medical records had been unsuccessful.    

After considering this testimony, the Board notes that the 
appellant does not have the medical expertise to clinically 
establish that his current psychiatric disorder resulted from 
an injury during a period of ACDUTRA.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Despite his testimony, the service 
medical records are negative for the in-service injury 
described and the post-service evidence fails to establish 
the connection as alleged.  The mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his disorder 
with an event or incurrence while in service, will not 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Consequently, his statements alone, without 
some form of objective corroboration are not deemed to be 
probative.  Given the recent opinion by a board of two 
psychiatrists, which directly addressed the issue claimed on 
appeal, the Board is compelled to deny the appellant's claim.  
For all these reasons, the appellant's claim for entitlement 
to service connection for a psychiatric disorder is denied.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of this claim under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the appellant have been associated with the 
claims file.  Moreover, an attempt was made to associate 
additional service medical records with the claims file but 
none were found.  In addition, the appellant alleged being 
hospitalized at a private facility but an attempt by the RO 
to obtain the records reflected that none were available on 
the appellant at that facility.  As such, there is no reason 
to seek additional development with respect to private or 
service treatment records.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for a 
psychiatric disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

